Exhibit 10.1

AMENDMENT TO

SUN HYDRAULICS CORPORATION

2004 NONEMPLOYEE DIRECTOR EQUITY AND DEFERRED COMPENSATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE MARCH 1, 2008)

 

  (i) New Section 4.6:

4.6 TERMINATION OF DEFERRALS. Notwithstanding any other provision of this
Article IV or any Deferral Election, no deferral of Share Compensation and/or
Fees shall be made on or after June 7, 2011.

 

  (ii) New Section 7.8:

7.8 PAYMENT OF DEFERRED ACCOUNTS. Notwithstanding any other provision of this
Article VII, all Deferred Account Balances in Deferred Accounts for Nonemployee
Directors, and any additions or earnings thereon accrued through the date of
distribution, shall be distributed in accordance with the Plan to the respective
Nonemployee Directors at their direction; provided that no payment shall be made
prior to June 7, 2012, and all distributions must be completed no later than
June 7, 2013, and otherwise in accordance with applicable regulations under the
Internal Revenue Code.

Adopted and effective June 7, 2011